DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “a male section comprising a flange and an indentation around the male section and beside the flange”; however, it is not clear to the Examiner exact what this means. How can the male section extend around its self?
Claim 17 recites, “a male section comprising a flange and an indentation around the male section and beside the flange”; however, it is not clear to the Examiner exact what this means. How can the male section extend around its self?
Claim 20 recites, “a male section comprising a flange and an indentation around the male section and beside the flange”; however, it is not clear to the Examiner exact what this means. How can the male section extend around its self?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5056560, DeMartelaere.
In regards to claim 1, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses an apparatus for mounting a thermostatic device to a hydronic heating/cooling system, the apparatus comprising: a male section (11) comprising a flange and an indentation (G) around the male section and beside the flange, the male section having a threaded lower end (mating with the inside of N) and the flange located at an upper end, the male section configured to attach to a component of the hydronic heating/cooling system (C) by threading the threaded lower end onto the component of the hydronic heating/cooling system; and a female section (10) comprising a main body (17), a rotary sleeve (37), and a locking mechanism, the female section configured to attach to the male section by the locking mechanism locking onto the indentation of the male section in a lock state when the rotary sleeve is in a lock position along the main body, the locking mechanism releasing from the indentation of the male section in a unlock state when the rotary sleeve is rotated to an unlock position along the main body, the female section configured to attach to the thermostatic device, wherein the locking mechanism comprises at least one spherical object (36), the at least one spherical object locking into the indentation when in the locked state, wherein the rotary sleeve comprises a mating surface having a varying depth around an inner side of the rotary sleeve, wherein when rotated between the lock position and the unlock position, changes a distance behind the at least one spherical object with the varying depth, and wherein when the rotary sleeve is rotated to an unlock position, the distance behind the at least one spherical object is sufficient for the at least one spherical object to move outward when the flange pushes against the at least one spherical object allowing the female section to be removed from the male section.
In regards to claim 5, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses the thermostatic device (not shown but any element that can detect a temperature change), wherein the thermostatic device is attached to an upper part of the female section.
In regards to claim 6, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses the female section is embedded with a bottom of the thermostatic device.
In regards to claim 7, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses the female section is glued to a bottom of the thermostatic device.
In regards to claim 8, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses the female section is welded to a bottom of the thermostatic device.
In regards to claim 9, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses the female section is attached to a bottom of the thermostatic device by at least one screw.
In regards to claim 10, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses the female section is attached to a bottom of the thermostatic device by at least one latch.
In regards to claim 11, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses the main body has a stopper to maintain the rotary sleeve in the lock position.
In regards to claim 12, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses the threaded lower end has threads of a size and a type to match the component of the hydronic heating/cooling system.
In regards to claim 13, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses the thermostatic device comprises a thermostatic radiator valve (TRV) assembly.
In regards to claim 14, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses the thermostatic device comprises an automatic temperature balanced actuator (ABA) assembly.
In regards to claim 15, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses at least one of the female section and the male section is constructed from a polymer.
In regards to claim 16, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses at least one of the female section and the male section is constructed from a metallic material.
In regards to claim 17, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses a mounting device for mounting a thermostatic device to a hydronic heating/cooling system, the mounting device comprising: a male section comprising a flange and an indentation around the male section and beside the flange, the male section having the flange located at a lower end, the male section configured to attach to the thermostatic device; and a female section comprising a main body, a rotary sleeve, a locking mechanism,, and a threaded end, the female section configured to attach to a component of the hydronic heating/cooling system by threading the threaded end onto the component of the hydronic heating/cooling system, the female section configured to attach to the male section by the locking mechanism locking onto the indentation of the male section in a lock state when the rotary sleeve is rotated to a lock position, the locking mechanism releasing from the indentation of the male section in an unlock state when the rotary sleeve is rotated to an unlock position along the main body, wherein the locking mechanism comprises at least one spherical object, the at least one spherical object locking into the indentation when in the locked state, wherein the rotary sleeve comprises a mating surface having a varying depth around an inner side of the rotary sleeve, wherein when rotated between the lock position and the unlock position, changes a distance behind the at least one spherical object with the varying depth, and wherein when the rotary sleeve is rotated to an unlock position, the distance behind the at least one spherical object is sufficient for the at least one spherical object to move outward when the flange pushes against the at least one spherical object allowing the female section to be removed from the male section.
In regards to claim 18, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses the female section further comprises a stopper that maintains the rotary sleeve in a lock state when the rotary sleeve is rotated into the lock state.
In regards to claim 19, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses the male section is embedded with a bottom of the thermostatic device.
In regards to claim 20, as best understood, in Figures 1-9 and paragraphs detailing said figures, DeMartelaere discloses an Internet of Things component (any convenient component) mountable in a hydronic heating/cooling system, the IoT component comprising: a IoT device; a male section comprising a flange and an indentation around the male section and beside the flange, the male section having a threaded lower end and the flange located at an upper end, the male section configured to attach to a system component of the hydronic heating/cooling system by threading the threaded lower end onto the system component of the hydronic heating/cooling system; and a female section attached to the IoT device, the female section comprising a main body, a rotary sleeve, a plurality of spherical objects, a locking mechanism, and a stopper, the female section configured to attach to the male section by the plurality of spherical objects locking onto the indentation of the male section in a lock state when the rotary sleeve is in a lock position along the main body, the plurality of spherical objects releasing from the indentation of the male section in a release state when the rotary sleeve is in an unlock position along the main body, the stopper maintaining the lock state by preventing the rotary sleeve from rotating without a rotational force provided by an installer, wherein the locking mechanism comprises at least one spherical object, the at least one spherical object locking into the indentation when in the locked state, wherein the rotary sleeve comprises a mating surface having a varying depth around an inner side of the rotary sleeve, wherein when rotated between the lock position and the unlock position, changes a distance behind the at least one spherical object with the varying depth, and wherein when the rotary sleeve is rotated to an unlock position, the distance behind the at least one spherical object is sufficient for the at least one spherical object to move outward when the flange pushes against the at least one spherical object allowing the female section to be removed from the male section.
Note, limitations from the specification are not relied upon since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.  In re Lundberg, 113 USPQ 530 (CCPA 1957). Therefore, Internet of Things is given its broadest reasonable meaning.


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679